Butler, C. J.
It is generally sufficient to describe a statutory offence in the words of the statute. But cases occur where, from the nature of the offence, greater particularity is necessary for the protection of the accused. This subject has recently been examined in the case of State v. Lockbaum, 38 Conn. R., 400, and it is not necessary to re-examine it.
This case is exceptional. The gist of the offence created by the statute is a false and fraudulent representation in relation to the use of a hired animal. Such representations may be made to the owner or an agent, and may vary in character and intent according to the circumstances of the case. It is absolutely necessary therefore that the misrepresentation, and the person to whom made, should be alleged with particularity, that the accused may have reasonable opportunity to make defence, and be protected from another prosecution.
The case is analogous to those of misrepresentation which arise under the statute in relation to the obtaining of goods by false pretences. In that class of offences, although created by statute, it has always been holden that from the nature of the offence the statutory description was insufficient, and that the false representation, and the person to whom made, should be set forth.
There is manifest error in the record.
In this opinion the other judges concurred.